PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomas Clark Fenner, Jr.
Application No. 16/926,775
Filed: 13 Jul 2020
For: DUAL DOMED BROAD BAND SENSORY STIMULATION DRIVER

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition under 37 CFR 1.181, filed June 28, 2022, which is being treated as a petition to withdraw the holding of abandonment.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181".  This is not a final agency decision within the meaning of 5 USC 704.

The above-identified application was held abandoned for failure to timely filed a reply to the non-final Office action mailed September 21, 2021. This Office action set a shortened statutory period for reply of three months. As such, the last day a reply could have been filed, with the maximum three month extension of time, was March 21, 2022. No reply having been filed and no extension of time having been obtained, the application became abandoned by operation of law on December 22, 2021.  The Office mailed a courtesy Notice of Abandonment on            April 14, 2022.

With the instant petition, Applicant argues that after his patent attorney passed away in October of 2021, he “made every attempt to follow the guidelines set forth to be able to respond to this patent application….” Applicant’s argument has been considered, but is not persuasive. While a review of the Image File Wrapper does show that Applicant filed Power of Attorney and Change of Correspondence forms in December of 2021, there is no indication that Applicant filed a timely reply to the September 21, 2021 Office action.   

As set forth in MPEP 711.03(c): 

	Where an applicant contends that the application is not in fact abandoned (e.g., there is 	disagreement as to the sufficiency of the reply, or as to controlling dates), a petition under 	37 CFR 1.181(a) requesting withdrawal of the holding of abandonment is the appropriate 	course of action, and such petition does not require a fee.  Where there is no dispute as 	to whether an application is abandoned (e.g., the applicant’s contentions merely 	involve the cause of abandonment), a petition under 37 CFR 1.137 (accompanied by 	the appropriate petition fee) is necessary to revive the abandoned application 	(emphasis added).

The Office did not make an error in holding the application abandoned.  Applicant has offered no evidence that he timely filed a reply to the September 21, 2021 Office action. As such, the holding of abandonment was proper and will not be withdrawn.

If reconsideration of this decision is not sought, Applicant may file a petition to revive the abandoned application.  

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m) (currently $525 at the micro entity rate); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  A form for a petition under 37 CFR 1.137(a) is enclosed.
						
Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions

Enc: PTO/SB/64 (3 pages)
        Privacy Act Statement (1 page)